Citation Nr: 0022449	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for residuals of 
lateral meniscectomy with arthritis of the right knee, 
evaluated as 20 percent disabling prior to January 7, 2000.

Entitlement to an increased evaluation for residuals of 
lateral meniscectomy with arthritis of the right knee, 
evaluated as 40 percent disabling as of January 7, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from October 1975 to August 
1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 decision denied an increased rating for the 
veteran's right knee disability that was then evaluated as 10 
percent disabling.  In a June 1996 rating action, however, 
the RO increased the evaluation for the right knee disability 
from 10 to 20 percent, effective from July 1994.  Thereafter, 
the case was forwarded to the Board and in May 1997, the 
Board remanded the case to the RO for additional development.  
In an April 1999 RO rating decision, the veteran was assigned 
a temporary total rating for his knee disability under the 
provisions of 38 C.F.R. § 4.30 (1999), effective from August 
20, 1998 through October 31, 1998, based on surgery and 
follow-up convalescent.  The 20 percent schedular rating was 
then resumed, effective from November 1998.  Subsequently, 
however, the RO increased the disability evaluation for the 
veteran's right knee to 40 percent, in an April 2000 rating 
action.  This was made effective from January 7, 2000, under 
diagnostic codes 5003-5261.  Under the circumstances, the 
Board has classified the issues as shown on the first page of 
this decision.


FINDINGS OF FACT

1.  The right knee disability was manifested primarily by X-
ray findings of arthritis, limitation of extension to about 
10 degrees, slight limitation of flexion, and painful motion 
that produced functional impairment equivalent to about 15 
degrees of extension prior to January 7, 2000; instability or 
symptoms that produced functional impairment comparable to 
limitation of extension of more than 15 degrees or limitation 
of flexion of less than 20 degrees prior to January 7, 2000, 
are not found.

2.  The right knee disability is manifested primarily by 
limitation of extension to about 30 degrees and complaints of 
occasional pain as of January 7, 2000; instability or 
symptoms that produce functional impairment comparable to 
limitation of extension of more than 30 degrees as of January 
7, 2000, are not found.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 
20 percent for the residuals of lateral meniscectomy with 
arthritis of the right knee, prior to January 7, 2000, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, 4.71a, Codes 5257, 5259, 5260, 5261 (1999).

2.  The criteria for a schedular rating in excess of 
40 percent for the residuals of lateral meniscectomy with 
arthritis of the right knee after January 7, 2000, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, 4.71a, Codes 5257, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1975 to August 
1978.

Service medical records reveal that the veteran underwent 
arthrotomy of the right knee that showed a tear of the 
lateral meniscus, and that the lateral meniscus was removed.  
The diagnosis was torn lateral meniscus of the right knee.

A December 1978 RO rating decision granted service connection 
for residuals of lateral meniscectomy of the right knee.  A 
10 percent evaluation was assigned for this condition under 
diagnostic code 5259, effective from August 1978.

VA medical reports show that the veteran was treated and 
evaluated for right knee problems in the 1990's.  The more 
salient medical reports with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.

A summary of the veteran's VA hospitalization in August 1994 
shows that he underwent arthroscopy of the right knee.  The 
diagnosis was degenerative joint disease.

The veteran underwent a VA medical examination in March 1995.  
He complained of increasing pain and dysfunction of the right 
knee.  He reported increased swelling of the right knee with 
activity.  There was minimal swelling.  There was positive 
varus and valgus stress ligamentous laxity on the right side.  
Anterior posterior testing was essentially stable.  He had a 
significant amount of crepitus and pain with active range of 
motion of the right knee.  Range of motion was from 4 degrees 
of extension to 128 degrees of flexion.  

The veteran testified at a hearing in May 1996.  His 
testimony was to the effect that he had pain and swelling of 
the right knee.  He stated that he used a right knee brace.

The veteran underwent a VA medical examination of his right 
knee in May 1996.  He complained of pain with right knee 
activity, episodes of locking and give way, and swelling.  
There was edema with mild intraarticular effusion.  There was 
atrophy of the right quad.  There was no gross laxity or 
instability.  There was lateral joint line tenderness and 
mild medial joint line tenderness.  Range of motion was 10 
degrees extension to 110 degrees of flexion.  The diagnoses 
were status post lateral meniscectomy of the right knee, 
degenerative joint disease of the right knee, and possible 
internal derangement.

A June 1996 hearing officer decision increased the evaluation 
for status post right lateral meniscectomy with arthritis of 
the right knee from 10 to 20 percent, effective from July 
1994.  The 20 percent evaluation was assigned under 
diagnostic codes 5003-5257.

The veteran underwent a VA medical examination of the right 
knee in June 1997.  He complained of pain and swelling of the 
right knee, but he reported no time lost from work because of 
the knee.  He walked with a slight right leg limp.  There was 
a well-healed surgical scar that was not tender.  There was 
no keloid noted with regard to the scar.  There was some 
generalized swelling of the right knee.  Range of motion was 
from 30 degrees of extension to 80 degrees of flexion.  
Motion was uncomfortable.  The patella tracked normally.  
There was no ligamentous instability.  There was bilateral 
joint tenderness.  The impression was degenerative arthritis 
of the right knee.

The veteran underwent VA medical examination of the right 
knee in June 1998.  He reported wearing a right knee orthosis 
with physical activities.  He complained of continuing pain, 
but he again reported he lost no time from work because of 
the knee.  There was some swelling.  There was some quad 
atrophy.  Range of motion was from zero degrees of extension 
to 110 degrees of flexion.  There was some crepitation on 
motion.  The patella tracked normally.  The knee was stable 
in all phases.  The impression was post injury degenerative 
joint disease of the right knee.

The veteran underwent right knee surgery on August 20, 1998.  
He underwent arthroscopy and chondroplasty of the right knee.  
The diagnosis was degenerative joint disease of the right 
knee.

VA medical reports of the veteran's treatment in 1998 and 
1999 show that he had some deep venous thrombosis with the 
right lower extremity after surgery on August 20, 1998.  As 
to the knee, however, there was full arc of motion and no 
evidence of instability.  There was no effusion.  The reports 
of his treatment in 1999 reveal that the deep venous 
thrombosis of the right leg became asymptomatic.

A VA report of the veteran's outpatient treatment in July 
1999 shows range of motion of 10 degrees of extension to 90 
degrees of flexion.  There was a well-healed incision 
laterally from previous surgery.  There was a bit of 
swelling.  There was tenderness over both medial and lateral 
joint lines.

The veteran underwent a VA medical examination of his right 
knee on January 7, 2000.  He stated that he continued to 
notice pain, swelling, and instability of the right knee.  He 
was fully ambulatory.  There was a slight right leg limp.  He 
was not wearing any type of orthosis.  He did not use any 
external ambulatory aid.  There was slight swelling.  There 
was a well-healed scar that was not tender.  There was no 
scar keloid present.  Arthroscopic portal scars were not 
tender.  Range of motion was 25 degrees of extension to 90 
degrees of flexion.  The knee was stable in all phases.  
There was uncomfortability on motion.  The impression was 
post open lateral meniscectomy of the right knee with 
subsequent arthritis.  The examiner noted that there was no 
evidence of recurrent subluxation or lateral instability.


B.  Legal Analysis

The veteran's claim for a higher rating for the right knee 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence shows that the veteran's residuals of lateral 
meniscectomy of the right knee are now manifested primarily 
by degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  A 30 percent rating 
is the highest evaluation under this code.  

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation, the 
highest rating under this code, requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

In this case, the VA report of the veteran's VA medical 
examination in March 1995 shows the presence of some right 
knee instability.  In addition, the veteran testified that he 
used a right knee brace, and it is observed that the June 
1996 hearing officer decision assigned a 20 percent 
evaluation for the right knee disability under diagnostic 
coded 5003-5257.  The evidence, however, does not show the 
presence of severe instability, and therefore an increased 
evaluation for the right knee disability based on instability 
is not warranted.  In addition, a separate evaluation is not 
warranted for any surgical scar associated with the veteran's 
knee, because the evidence shows that all scars associated 
with any right knee surgery are asymptomatic.

What the evidence does show, is that prior to the January 7, 
2000 VA medical examination, the veteran's right knee 
disability was manifested primarily by painful motion, 
tenderness and occasional swelling, limitation of extension, 
and limitation of flexion.  Although the report of the June 
1997 VA medical examination indicates that the right knee 
extension was limited to 30 degrees and that flexion was 
limited to 80 degrees, such severe findings were not shown on 
VA medical examinations in March 1995, May 1996, and June 
1998.  Nor was there any significant limitation of motion of 
the right knee at the time of the veteran's VA outpatient 
treatment in September 1998, following the August 1998 right 
knee surgery.  Indeed, the VA reports of examination in May 
1996 and outpatient treatment in July 1999 show limitation of 
extension to a mere 10 degrees, which would only support the 
assignment of a 10 percent evaluation for the right knee 
disability under diagnostic code 5261.  The evidence does not 
show limitation of flexion of the right knee to support even 
a compensable evaluation for the right knee disability under 
diagnostic code 5260.  (Flexion is not shown to have been 
limited to 60 degrees or less in these records.)

In view of the foregoing, the Board finds that the overall 
evidence indicates that the veteran had limitation of 
extension of the right knee to approximately 10 degrees with 
painful motion before the January 7, 2000, VA medical 
examination.  This limitation of extension, with 
consideration of the veteran's pain on motion of the right 
knee under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
supports the assignment of a 20 percent evaluation for the 
right knee disorder prior to January 7, 2000.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence, including the 
veteran's testimony, however, does not show symptoms that 
produce functional impairment comparable to limitation of 
extension of more than 15 degrees or limitation of flexion of 
less than 20 degrees to support the assignment of a schedular 
rating higher than 20 percent for the right knee condition 
prior to January 7, 2000.  

At the time of the veteran's VA medical examination on 
January 7, 2000, the extension of his right knee was limited 
to 25 degrees and it was noted that he continued to notice 
swelling, pain, and instability of the right knee.  There 
was, however, no instability found.  Nor does the evidence 
reveal the presence of right knee pain or swelling that 
produces functional impairment comparable to limitation of 
extension of the right knee of more than 25 degrees to 
support the assignment of a rating in excess of 40 percent 
under diagnostic code 5261.  The evidence, including the 
veteran's testimony, indicates that the current 40 percent 
rating for the right knee disability, effective from January 
7, 2000, best represents his current disability picture.

In sum, the preponderance of the evidence is against the 
claim for a schedular rating higher than 20 percent for the 
right knee disability prior to January 7, 2000, or for a 
schedular rating higher than 40 percent for this condition as 
of January 7, 2000.  Hence, the claim is denied.





ORDER

An increased evaluation for residuals of lateral meniscectomy 
with arthritis of the right knee, evaluated as 20 percent 
disabling prior to January 7, 2000, is denied.

An increased evaluation for residuals of lateral meniscectomy 
with arthritis of the right knee, evaluated as 40 percent 
disabling as of January 7, 2000, is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


